In the second exception, the appellant's complaint as to the instructions of the presiding Judge is based on the fact that he did not charge specifically that the damages to the respondent's land *Page 227 
was to be fixed "at the time of the taking, namely on the 28th day of July, 1931, when the resolution of the board, fixing the award, was served upon the respondents, as is the true rule, but at some time previous, when the market value of the property was much higher than at the time of thetaking." (Emphasis added.)
It is my view that the value should be fixed as of the timeof taking. In addition to the case of Board of Commissionersof Fairfield County v. Richardson et al., 122 S.C. 58,114 S.E., 632, cited in the opinion of Mr. Justice Bonham, seeCayce Land Co. et al. v. Southern Railway Co., 111 S.C. 115,96 S.E., 725, 728, an action relating to the proper construction of the condemnation statutes. There this Court said: "The Court erred also in holding that the compensation to which plaintiffs are entitled must be based upon the present value of the land. As we have already seen, the defendants' predecessors in title were not trespassers, but entered and built their railroads with the consent, actual or presumed, of the then `owner' of the land, and, as they were vested with power to condemn the rights-of-way which were taken, they were entitled to take them at a compensationbased upon the value of the land at that time. If compensation had been awarded to the plaintiffs' predecessors in titleat the time of the taking, it would have been based uponthe value of their interests in the land at that time; but it was not done then, and, as the payment of their compensation has been deferred until the present time, it should still be based upon the value of their interests in the land at thattime, with interest thereon from that time until it is paid.
That was expressly decided to be the correct basis of assessing compensation in a similar case. See [Charleston W.C.] Railway [Co] v. Reynolds, 69 S.C. 481,48 S.E., 476, which is directly in point." (Emphasis ours.)
This statement, in harmony with the holding of this Court, is found in Corpus Juris, under the article "Eminent Domain": "The fundamental doctrine that private property *Page 228 
cannot be taken for public use without just compensation requires that the owner shall receive the market value of his property at the time of the taking, unaffected by any subsequent change in the condition of the property. * * *" (Italics ours.) 20 C.J., 826.
There was no reversible error, however, in my opinion, because of the failure of the trial Judge to definitely instruct the jury that the damages were to be assessed as ofthe time of taking, July 28, 1931, for the reason stated by Mr. Justice Bonham, namely, that there was no proof of the exact date of the taking, because of appellant's objection to evidence which would have shown that date, and for the additional reason that from the facts developed in the case, and the whole charge of the presiding Judge, the jury were fairly informed as to the approximate time of the taking, without request on the part of the appellant that they be informed as to the exact date of the taking.
It does not appear to me that appellant in its exceptions makes any complaint as to the charge of the Judge to the effect that the value of the land was not to be fixed as of "times of great inflation in currency," or as of "times of great depression." Conceding, however, that the exception does cover that question, I agree with the conclusion of Mr. Justice Bonham that the challenged instruction was not erroneous. While, as indicated above, the value of the land is to be fixed as of the time of taking, there are many things which can, and perhaps should be, considered in determining what the value is at the time of taking. What the land had sold for, if there had been a sale at a reasonable time previous to the time of taking, could be property considered. The conditions at the time of such sale might be examined into. The financial condition of the country and those who might ordinarily become purchasers would be matters of proper inquiry. The ability of the owner to hold the property through times of depression, looking to a cessation of such times when he could get a better price, might not be an impertinent matter. *Page 229 
A reasonable probability that the land in a little while will be worth much more or less than it could then be sold for is something to be considered in fixing its value. The history of our country shows that, as a general rule, excepting in times of great depression, there is a gradual and constant increase in land values.
"Market value of property taken or injured for public use means the fair value of the property as between one who wants to purchase and one who wants to sell, its present value at a sale which a prudent owner would make if at liberty to fix the time and conditions of sale, not what couldbe obtained for it at a forced sale or under peculiar circumstances,nor a value obtained from the necessities of another." (Emphasis ours.) 20 C.J., 727.
"The market value has also been said to be: `What it fairly may be believed that a purchaser in fair market conditions would have given for it in fact — not what a tribunal at a later date may think a purchaser would have been wise to give, nor a proposition of the advance due to its union with other lots.' New York v. Sage, 239 U.S. 57, 61,36 S.Ct. 25 [60 L.Ed., 143]." 20 C.J., 727.
"The price established artificially and temporarily by booming methods is not the equivalent of market value, which is regulated by the natural laws of supply and demand.Suburban Land Co. v. Arlington, 219 Mass. 539,107 N.E., 432." 20 C.J., 727.
"If the condemnation takes place during a temporary depression due to a stringency in the money market, it seems the value may be estimated as of the period immediately preceding such depression. U.S. v. Inlots, 26 Fed. Cas. [page 490], No. 15, 441a." 20 C.J., 727.
The Judge in this case expressly charged the jury that they were not "to go into the realm of speculation," and that they should not "go into any realm of fictitious amounts." His charge, taken as a whole, in my opinion, fairly declared the law. *Page 230 
Appellant's fourth exception, that there was error in permitting witnesses for the respondents to testify as to the condition and course of the highway beyond the premises involved, is untenable, for the reason that, under the statute, "due allowance shall be made for any special benefit which may accrue to owner." The course, length, and width, as well as the type and character of highway to be constructed through one's premises, may have material relation to the benefit accruing therefrom to the premises.
As to exception 6. If a witness is in position to give, because of his knowledge and acquaintance with conditions, an opinion that a paved road in front of one's property will increase the value thereof, I think the testimony is competent. Likewise, it is my view that a witness acquainted with the conditions may testify what his opinion is as to the damages to lands taken in condemnation. The value of lands and damages thereto are always, more or less, matters of opinion, and witnesses, experts or nonexperts, who have proper information upon which to base opinions, should be allowed to testify. See Knight v. Sullivan Power Co., 140 S.C. 296,138 S.E., 818; Jones v. Fuller, 19 S.C. 66, 45 Am. Rep., 761; 10 R.C.L., § 187, page 218; 22 C.J., 586.
The exception here to the effect that the Court erred in refusing to allow appellant's witnesses to give their opinions as to the amount of damages suffered by respondents to their premises by reason of the construction of the highway is very indefinite, as neither in the exception nor in the argument is reference made to the proffered testimony which the Court ruled out. Evidence of this character is very much within the discretion of the trial Judge.
In case of the character of this, where the jury, men drawn from the county and acquainted with conditions generally, view the premises and the surroundings, I am not inclined to reverse a cause because of some error in the admission or rejection of testimony, since the jurors, from their view and knowledge of conditions, will probably come to a *Page 231 
just conclusion without regard to harmful testimony admitted or proper testimony not allowed. This Court should sustain the rulings of the trial Judge, relating to matters of testimony, looking to the proper valuation of lands sought to be taken in condemnation proceedings, unless he permits the witnesses to go entirely too far afield.
Except where I have indicated herein some modification of the views expressed by Mr. Justice Bonham, I am in entire accord with what he has said. I agree thoroughly with him that the parties had a fair and impartial trial, and there is no good reason for our interference with the judgment appealed from.
MESSRS. JUSTICES STABLER and CARTER, and MR. ACTING ASSOCIATE JUSTICE COTHRAN concur.
MR. JUSTICE BONHAM concurs in result.